          Case 1:19-cv-11605-WGY Document 89 Filed 09/21/21 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

  GIGI KAI ZI CHAN,                                )
                                                   )
                    Plaintiff,                     )
                                                   )
             v.                                    )
                                                   )   CIVIL ACTION NO. 19-CV-11605 (WGY)
  WELLINGTON MANAGEMENT CO. LLP                    )
  AND CHARLES ARGYLE,                              )
                                                   )
                    Defendants.                    )
                                                   )

        MOTION OF NON-PARTY AMERIPRISE FINANCIAL, INC. TO QUASH
                     TRIAL SUBPOENA DUCES TECUM

        Non-Party Ameriprise Financial, Inc. (“Ameriprise”) hereby moves pursuant to Fed. R.

Civ. P. 45(d)(3) to quash the subpoena (copy attached hereto) issued by Defendants requiring the

“Keeper of Records” of Ameriprise to attend trial, give testimony, and produce certain

records. The subject matter of this subpoena and the issues surrounding it have been discussed

over the past year by counsel as a result of a previously issued deposition subpoena. In response

to that subpoena, Ameriprise produced documents and explained that it did not have a person who

could provide live testimony. The present trial subpoena should be quashed for these reasons: (1)

the Keeper of Records has no relevant testimony and requiring a live witness who can give no

relevant testimony creates an undue burden; (2) Ameriprise has been unable to locate responsive

documents other than a select few that were provided already to Defendants’ counsel; (3) searching

for and producing responsive documents would be unduly burdensome because the records sought

are for a time period 8-14 years ago and, to the extent they exist, would be in the possession of a

distinct Singaporean corporate affiliate that is prohibited from disclosing such records under

Singaporean law; and (4) the records sought (to the extent they exist) would include privileged

materials.


011264/0195/4836-8933-3499.2
          Case 1:19-cv-11605-WGY Document 89 Filed 09/21/21 Page 2 of 6




    (1) The Keeper of Records Has No Relevant Testimony

        The subpoena directs the “Keeper of Records” to attend trial and give testimony. The

subpoena is not directed to any particular individual. See Fed. R. Civ. P 45(a)(1)(A)(iii) (a

subpoena “must” “command each person to whom it is directed to do the following….”) (emphasis

added). An Ameriprise records custodian will have no personal knowledge of the responsive

documents that were located and provided to Defendants’ counsel, or of the facts and

circumstances pertaining to this matter. The records custodian would be unable to provide

testimony sufficient to lay a foundation for the admissibility of the documents at trial, except that

he/she could testify that they are true and accurate copies of documents in Ameriprise’s possession,

custody or control. Accordingly, requiring the records custodian to attend trial in this matter would

create an undue burden where the custodian could provide no pertinent testimony.

    (2) Ameriprise Has Already Produced Responsive Documents to Defendants’ Counsel

        In response to various requests and discovery subpoenas issued by Defendants’ counsel,

Ameriprise produced the responsive documents that it was able to locate. The trial subpoena seeks

documents from an indirect corporate subsidiary of Ameriprise and, to the extent the documents

exist, they would be located in Singapore. Ameriprise searched for responsive documents and

produced what it could find to Defendants’ counsel. As noted above, a records custodian from

Ameriprise would be unable to lay a sufficient foundation at trial for the documents to be

admitted. Accordingly, requiring Ameriprise to provide another copy of the documents at trial

would serve no purpose for the Defendants and would therefore place an undue burden on

Ameriprise.




                                                 2
011264/0195/4836-8933-3499.2
          Case 1:19-cv-11605-WGY Document 89 Filed 09/21/21 Page 3 of 6




    (3) Searching for and Producing Responsive Records Would Create an Undue Burden

        Instead of seeking records directly from Plaintiff’s employer (a Singaporean Columbia

Threadneedle affiliate, Threadneedle Investments Singapore (Pte) Limited, whose parent company

during the relevant time period was based in the United Kingdom), Defendants have instead sought

to short-circuit the process of obtaining records from a foreign entity by serving the subpoena on

Ameriprise – the ultimate corporate parent of the Columbia and Threadneedle group of companies

(which itself includes companies and offices in seventeen countries worldwide). Putting aside the

potentially difficult question of whether documents of Plaintiff’s employer are within Ameriprise’s

“control” and thus required to be searched for and produced by Ameriprise, the burden of searching

for and producing them would be undue.

        Rule 45 of the Federal Rules of Civil Procedure specifically requires “[a] party or attorney

responsible for issuing and serving a subpoena [to] take reasonable steps to avoid imposing undue

burden or expense on a person subject to the subpoena.” See Fed. R. Civ. P. 45(d)(1). Here, the

Defendants should have taken appropriate measures to obtain responsive documents from the

correct foreign corporate entity, instead of seeking to pass off that burden onto Ameriprise, which

is not a party to this case and has no stake in its outcome. See, e.g., Power Integrations,

Inc. v. Fairchild Semiconductor Int’l, Inc., 233 F.R.D. 143, 146 (D. Del. 2005) (“Further, the Court

understands that Power Integrations has several options available to it to obtain the discovery it

seeks. Power Integrations may apply the processes of the Hague Convention to subpoena LGE–

Korea, the party with actual possession and control over the documents Power Integrations seeks.

Because alternative avenues exist for Power Integrations to pursue the requested information, and

the circumstances in this case do not justify the Court disregarding the ‘corporate formalities’

associated with related but independent corporate entities to obtain documents in the possession



                                                 3
011264/0195/4836-8933-3499.2
          Case 1:19-cv-11605-WGY Document 89 Filed 09/21/21 Page 4 of 6




and immediate control of a non-party parent corporation, the Court will grant LGE–USA’s Motion

To Quash.”).

         Additionally, and perhaps most problematically, Ameriprise is informed that personnel

records of the type sought in the subpoena are subject to strict Singaporean confidentiality laws

preventing their disclosure. Ameriprise has explained this concern to Defendants’ counsel in the

past, yet to date, Defendants have not undertaken any steps to address the issue by seeking the

documents directly from the entity in Singapore.

         WHEREFORE, Non-Party Ameriprise Financial, Inc. respectfully requests that this

Court:

         1.      ALLOW this Motion;

         2.      Quash the subpoena issued by Defendants requiring the “Keeper of Records” of

                 Ameriprise to attend trial, give testimony, and produce certain records; and

         3.      Issue such further relief in Ameriprise’s favor as is equitable and just.




                                                    AMERPRISE FINANCIAL, INC.

                                                    By Its Attorney,


                                                    /s/ Louis M. Ciavarra
                                                    Louis M. Ciavarra (BBO #546481)
                                                    BOWDITCH & DEWEY, LLP
                                                    311 Main Street
                                                    P.O. Box 15156
                                                    Worcester, MA 01615-0156
                                                    Telephone: 508-926-3408
                                                    Facsimile: 508-929-3011
                                                    E-mail: lciavarra@bowditch.com
Date: September 21, 2021




                                                   4
011264/0195/4836-8933-3499.2
          Case 1:19-cv-11605-WGY Document 89 Filed 09/21/21 Page 5 of 6




                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

        Pursuant to Local Rule 7.1, I, Louis M. Ciavarra, Esq., hereby certify that I have conferred

with counsel for the Defendants regarding the subject matter of this Motion, but we have not been

able to resolve it.



                                                  /s/ Louis M. Ciavarra
                                                  Louis M. Ciavarra




                                                 5
011264/0195/4836-8933-3499.2
          Case 1:19-cv-11605-WGY Document 89 Filed 09/21/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I certify that this document(s) filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on September 21, 2021.



                                                 /s/ Louis M. Ciavarra
                                                 Louis M. Ciavarra




                                                6
011264/0195/4836-8933-3499.2
